DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

31. The heterodyne detection spectrometer setup according to claim 26, wherein the first and second cavities are semiconductor laser, wherein the active cavity is a quantum cascade laser or an interband cascade laser, which is operated either in single mode or as a fabry-perot laser or as a frequency comb laser.

32. A heterodyne detection method, using the heterodyne detection setup according to Claim 26, the method comprising:
emitting the first laser beam from the first cavity,
emitting the second laser beam from the second cavity through the optical path by passing the combining and/or reflecting means,
wherein one portion of at least one of the first and second laser beams passes a sample running through the optical path and one portion of at least one of the first and second laser beam passes a reference path,
wherein laser radiation is mixed together in the active medium of the respective other cavity in which laser radiation is also stimulated and the mixed laser radiation in the first and second cavity is extracted by the heterodyne signal extraction element and processed by the (multi-)heterodyne signal processing unit simultaneously, while laser radiation is stimulated in the first and the second cavity.

Reasons for Allowance
The examiner’s statement of reasons for allowance over the prior art of record set forth in the previous office action filed 12/1/21 still stand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877